IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRUCE R. RAZILLARD,                          : No. 354 WAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
NORFOLK SOUTHERN, NORFOLK                    :
SOUTHERN CORPORATION, NORFOLK                :
SOUTHERN RAILWAY COMPANY,                    :
                                             :
                   Respondents               :

BRUCE R. RAZILLARD,                          : No. 370 WAL 2015
                                             :
                   Respondent                :
                                             : Cross Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
            v.                               :
                                             :
                                             :
NORFOLK SOUTHERN, NORFOLK                    :
SOUTHERN CORPORATION, NORFOLK                :
SOUTHERN RAILWAY COMPANY,                    :
                                             :
                   Petitioners               :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.